Judgment unanimously affirmed, with costs. Memorandum: The award was within the estimates of the opposing expert witnesses. The State’s sole objection is that the amount found for consequential damages exceeds the amount of such damage stated by either expert. The court made its determination fully aware of this fact. It stated that in its view the reason for the claimants’ expert’s low assessment of consequential damage was the fact that he placed too high a figure on the direct damage. This expert had estimated the total damage to be $199,000, and he. attributed $172,811 of it to direct damage and the balance of $26,189 to consequential damage. In light of all *632the evidence and the court’s personal viewing of the property, showing that only a limited 50-foot wide access way was left for the remaining property, which lies to the rear of the appropriated area, and showing that such remainder is of irregular shape and limited use, the court found that $36,620 should he awarded for consequential damage thereto, and amount $10,431 in excess of the estimate by claimants’ appraiser. At the same time the court reduced by $36,879 the amount of that expert’s estimate of the direct damage. We conclude that there was sufficient evidence in the record to sustain the court’s findings and award (see Matter of City of New York [A. & W. Realty Corp.], 1 N Y 2d 428, 433). (Appeal from judgment of Court of Claims, in claim for damages for permanent appropriation.) Present—Marsh, J. P., Witmer, Moule, Cardamone and Henry, JJ.